Title: E. Howard to Thomas Jefferson, 14 February 1810
From: Howard, E.
To: Jefferson, Thomas


          
            
              Honoured Sir
              Washington City 
                     14 Feby 1810
            
            By recent disasters I am laid under pecuniary embarrasment too mortifying to my feelings
            I am one thousand miles from home have no friends and no money I have yet a little property which I could dispose of if I were at home but I am here and spending time without the least expectation of relief my Bill at the Hotel is increasing very rapidly let me be as frugal as I will and god knows how I am to pay it for I do not
            It wounds my feelings to think of going away in debt to a person 
                  who knows nothing about me and in fact I do not know that he will permit me to depart before I have settled my Bill I waited in expectation of a remittance which was to have been made me from N Orleans but by a letter from a friend of mine dated N Orleans 17 Decr he informs me that I need not depend on such expectations as the person has failed
            If you will oblige me with the lone of 200 Dollars until I can go home and dispose of Some property I will certainly remit you the sum in less than six months
            I wish all the misaries which ingratitude and infidelity can merit if I deceive you my honour you may depend upon
            Dear Sir my mind is all most deranged I have a wife at home she must be very uneasy until I return as we have not been maried very long and we are both very young we have not been used to such a Seperation neither to the difficulties which are at this time so very disagreeable. Oh! I can not give you a discription of my feelings. If you oblige me with what I have solicited my feelings will be So agreeably changed!!!
            I will hope for your kindness you have a heart that lovs to relieve a distressed fellow mortal
                  
               
                  
               
            
              I am with sentiments of esteme
              Your friend & Hbl Servt
              
                  E. Howard
            
          
          
            NB. Write to me as soon as posible if you please. I shall ever be bound in gratitude to remember if you inclose the sum aforesaid
            
              
                        E. H
            
          
          
            my mind is so confused that I could not write correctly
          
        